UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7433


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

MARCUS DORAN BARLEY,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.    (1:07-cr-00200-NCT-17; 1:10-cv-
00666-NCT-PTS)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcus Doran Barley, Appellant Pro Se.     Sandra Jane Hairston,
Michael Francis Joseph, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus     Doran     Barley        seeks   to    appeal             the   district

court’s       order    adopting     the      recommendation          of          the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice       or      judge    issues     a       certificate            of       appealability.

28 U.S.C.          § 2253(c)(1)(B)            (2006).           A            certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that       the   district        court’s         assessment           of    the

constitutional claims is debatable or wrong.                             Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable       claim    of    the    denial         of       a   constitutional

right.        Slack,     529    U.S.    at    484-85.          We    have          independently

reviewed the record and conclude that Barley has not made the

requisite       showing.          Accordingly,       we   deny           a       certificate    of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3